Matter of Civil Serv. Employees Assn., Inc. v State of New York Unified Ct. Sys., Ninth Jud. Dist. (2019 NY Slip Op 00271)





Matter of Civil Serv. Employees Assn., Inc. v State of New York Unified Ct. Sys., Ninth Jud. Dist.


2019 NY Slip Op 00271


Decided on January 16, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 16, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2018-12258 

[*1]In the Matter of Civil Service Employees Association, Inc., etc., et al., petitioners, 
vState of New York Unified Court System, Ninth Judicial District, et al., respondents.


Charny & Wheeler, Rhinebeck, NY (Nathaniel K. Charny of counsel), for petitioners.
John W. McConnell, Albany, NY (John J. Sullivan and Lee Alan Adlerstein of counsel), for respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in effect, to review a determination of the State of New York Unified Court System, Ninth Judicial District, dated March 8, 2018, denying an out-of-title work grievance filed by the petitioner Carolyn Young.
ADJUDGED that the petition is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see  CPLR 506[b][1]).
MASTRO, J.P., AUSTIN, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court